Citation Nr: 0408596	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-15 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1981 to 
July 1984.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for a bulging disc at L3-4, with degenerative disc narrowing 
at L5-S1.

In September 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge.  A transcript of his 
testimony has been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO in April 2001 issued a substantially compliant VCAA notice 
letter to the veteran in connection with his current appeal.


The Board's review of the evidentiary record discloses that a 
physician reported having seen the veteran from late 1985 to 
late 1997 for "bilateral lumbo-sciatic" (translated 
document).  However the complete record is not on file.  
Subsequent treatment beginning in the later 1980's appears 
well documented.  The RO rating decision in November 2001 
noted the veteran was treated in service in 1982 for low back 
pain.  The service records show it was assessed as muscle 
strain.  The records after refer to mechanical/chronic low 
back pain, degenerative narrowing at L5-S1 and lumbar 
osteoarthritis.  The need for further clarification of the 
described "lumbo-sciatic" is obvious in light of the 
medical question at issue. 

The Board observes that additional duty to assist 
requirements are applicable as a result of the enactment of 
the VCAA and its implementing regulations, in particular 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  
Charles v. Principi, 16 Vet. App. 370 (2002) applies since 
there is evidence of an injury in service, current disability 
and a contention of a nexus to service.  Thus an 
examination/opinion is necessary for an informed 
determination.

Accordingly, in order to accord the veteran every 
consideration, the Board believes that further development 
and clarification is in order thereby warranting REMAND of 
the case to the VBA AMC for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his back no matter how 
diagnosed since discharge from service.  


Of particular interest are the records 
referable to the treatment after service 
by Dr. FAHA in November 1985 and December 
1985 as well as the complete record of 
subsequent treatment.  The veteran should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)).

4.  The VBA AMC should schedule the 
veteran for VA special orthopedic 
examination to be conducted by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary to determine 
the current nature, extent of severity, 
and etiology of any low back disorders 
which may be present, including 
degenerative disc disease.



The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate on the 
examination reports that the claims file 
was, in fact, made available for review 
in conjunction with the examination.  All 
testing deemed necessary should be 
performed.  All findings should be 
reported in detail.  

The examiner must be requested to address 
the following medical issues:

(a) What chronic acquired disorder(s) of 
the low back are present?

(b) Is it at least as likely as not that 
any disorder(s) found on examination 
is/are related to the low back pain 
treated during military service or any 
incident of service, or if preexisting 
service, was/were aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  




In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for a 
chronic acquired low back disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection, and may result in a denial.  
38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

